Exhibit 10.1

IVAX DIAGNOSTICS, INC.

Nonqualified Stock Option Award Agreement

(Employee)

1. Grant of Stock Option. In accordance with and subject to the terms and
conditions of (a) the IVAX Diagnostics, Inc. 2009 Equity Incentive Plan, as it
may be amended from time to time (the “Plan”), a copy of which is attached
hereto as Exhibit A, and (b) this Nonqualified Stock Option Award Agreement (the
“Award Agreement”), IVAX Diagnostics, Inc., a Delaware corporation (the
“Company”), grants to the optionee identified on Schedule 1 attached hereto (the
“Optionee”) a nonqualified stock option (the “Stock Option”) to purchase the
number of shares (the “Shares”) of the Company’s common stock, par value $0.01
per share, set forth on Schedule 1, at the per Share exercise price set forth on
Schedule 1.

2. Acceptance by Optionee. The exercise of the Stock Option, or any portion
thereof, is conditioned upon acceptance by the Optionee of the terms and
conditions of this Award Agreement, as evidenced by the Optionee’s execution of
Schedule 1, and the delivery to the Company of a copy of Schedule 1 which has
been executed by the Optionee.

3. Vesting of Stock Option. The Stock Option shall become exercisable in
accordance with the vesting schedule set forth on Schedule 1. If the Optionee’s
employment with the Company or its subsidiaries ceases prior to the date on
which the Stock Option, or any portion thereof, becomes vested, then the
non-vested portion of the Stock Option will thereupon automatically terminate
and be void and will not become exercisable and the vested portion of the Stock
Option will survive and will be exercisable for the duration as follows:

a. in the event of such cessation of employment by reason of death or
“disability” (as “disability” may be determined under the procedures established
by the Compensation Committee of the Board of Directors of the Company (the
“Committee”) for purposes of the Plan), then until the earlier of (i) one
(1) year after the date of death or such cessation by reason of “disability” and
(ii) the expiration of the Stock Option;

b. in the event of such cessation of employment by reason of termination by the
Company “without cause” (as “without cause” may be determined under the
procedures established by the Committee for purposes of the Plan) or termination
by the Optionee for “normal retirement” (as “normal retirement” may be
determined under the procedures established by the Committee for purposes of the
Plan), then until the earlier of (i) one (1) year after the date of such
cessation by reason of termination by the Company “without cause” or termination
by the Optionee for “normal retirement” and (ii) the expiration of the Stock
Option;

c. in the event of such cessation of employment by reason of termination by the
Optionee for “voluntary resignation” (as “voluntary resignation” may be
determined under the procedures established by the Committee for purposes of the
Plan), then until the earlier of (i) three (3) months after the date of such
cessation by reason of termination by the Optionee for “voluntary resignation”
and (ii) the expiration of the Stock Option; or

 

1



--------------------------------------------------------------------------------

d. in the event of such cessation of employment for any reason other than death,
“disability,” termination by the Company “without cause,” termination by the
Optionee for “normal retirement” or termination by the Optionee for “voluntary
resignation,” then, notwithstanding the foregoing, the vested portion of the
Stock Option will thereupon automatically terminate and be void and will not be
exercisable.

4. Expiration of Stock Option. The Stock Option shall expire on the expiration
date set forth on Schedule 1, and may not be exercised after such date.

5. Procedure for Exercise. The Stock Option may be exercised for the number of
Shares specified in a written notice which has been executed by the Optionee and
delivered to the Company at least ten (10) days prior to the date on which
purchase is requested, accompanied by full payment for the Shares with respect
to which the Stock Option is being exercised, in the manner and subject to the
terms and conditions set forth in the Plan. Notwithstanding the foregoing, the
Stock Option may not be exercised as to less than ten (10) Shares at any time
or, if less than ten (10) Shares, the number of Shares subject to the Stock
Option. If any applicable law, rule or regulation requires the Company to take
any action with respect to the Shares specified in such notice or if any action
remains to be taken under the Certificate of Incorporation or Bylaws of the
Company, as they may be amended from time to time, to effect due issuance of the
Shares, then the Company shall take such action and the day for delivery of such
Shares shall be extended for the period necessary to take such action. Neither
the Optionee nor any other Person entitled to exercise the Stock Option, if any,
shall be, or have any rights or privileges of, a stockholder of the Company in
respect of any of the Shares issuable upon exercise of the Stock Option, unless
and until the Shares are issued to the Optionee by the Company.

6. No Right to Employment. Neither the grant of the Stock Option nor the
issuance of any Shares pursuant to the Stock Option shall give the Optionee any
right to be employed or retained in the employ of the Company. Neither the grant
of the Stock Option nor the issuance of any Shares pursuant to the Stock Option
shall affect the right of the Company to discharge or discipline the Optionee or
the right of the Optionee to terminate his or her employment.

7. Return of Economic Value. If the Optionee’s employment with the Company or
its subsidiaries ceases by reason of termination by the Company “with cause” (as
“with cause” may be determined under the procedures established by the Committee
for purposes of the Plan), then the Committee may require the Optionee to return
to the Company the economic value of the Stock Option, or any portion thereof,
which was realized or obtained by the Optionee at any time during the period
beginning on the date which is six (6) months prior to the date of such
cessation of the Optionee’s employment with the Company or its subsidiaries. If
the Optionee’s employment with the Company or its subsidiaries ceases for any
reason whatsoever and if, within one (1) year after such cessation thereof, the
Optionee accepts employment with any competitor of, or otherwise engages in
competition with, the Company or its subsidiaries, then the Committee may
require the Optionee to return to the Company the economic value of the Stock
Option, or any portion thereof, which was realized or obtained by the Optionee
at any time during the period beginning on the date which is six (6) months
prior to the date of the Optionee’s cessation of employment with the Company or
its subsidiaries.

 

2



--------------------------------------------------------------------------------

8. Representations as to Purchase of Shares. As a condition of the Company’s
obligation to issue Shares upon exercise of the Stock Option, if requested by
the Company, then the Optionee shall, concurrently with the delivery of the
stock certificate representing the Shares so purchased, give such written
assurances to the Company, in the form and substance that the Company’s counsel
reasonably requests, to the effect that the Optionee is acquiring the Shares for
investment and without any present intention of reselling or redistributing the
same in violation of any applicable law, rule or regulation. If the Company
elects to register, or has registered, the Shares under the Securities Act of
1933, as amended, and any applicable state laws, rules and regulations, then the
issuance of such Shares shall not be subject to the aforementioned conditions
contained in this Section 8.

9. Compliance with Applicable Law. The issuance of the Shares pursuant to the
exercise of this Stock Option is subject to compliance with all applicable laws,
rules and regulations, including, without limitation, laws, rules and
regulations governing withholding from employees and nonresident aliens for
income tax purposes.

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
as of the date of grant set forth on Schedule 1.

 

IVAX Diagnostics, Inc.

By:

 

 

Name:

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

Schedule 1

to

Nonqualified Stock Option Award Agreement

(Employee)

 

Name of Optionee:  

 

   Number of Shares:  

 

   Exercise Price Per Share:   $  

 

   Date of Grant:  

 

   Expiration Date:  

 

   Vesting Schedule:  

 

  

The undersigned agrees to the terms and conditions of the Nonqualified Stock
Option Award Agreement of which this Schedule 1 is a part, and acknowledges
receipt of the prospectus relating to the Plan and of the Company’s most recent
annual report to stockholders.

 

 

Name:  

 

Social Security No.:  

 

Date of acceptance:  

 

 

4